HAWKINS, Judge.
Conviction is for manufacturing intoxicating liquor, punishment being assesesd at two years in the penitentiary.
The trial was in Knox county, the venue having been changed from Baylor county where the indictment was returned.
No bills of exception appear in the record. Four officers were in search of a still in Baylor county about the 22nd of December, 1929. They finally located it about three o’clock at night. After watching it in operation for some ten or fifteen minutes they separated and approached the still from different directions. Appellant and three other parties were present. The night was cold and the parties were sitting on the ground close to the fire which was under the still. The apparatus was. described by the officers as a 150 gallon still. Whisky was being run from the coil into a large barrel. State’s witnesses said, “and they would dip it from that and pour it into some kegs they had there”; that about twenty-two gallons of whisky had already been run off. Near the still the officers found buried in the ground eight barrels full of mash. They also found 400 pounds of sugar and a regular camping outfit with a supply of groceries, coffee pot and camp stove set up. When the officers-asked the parties what they were doing appellant said, “What difference does it make, we are caught.” One of the officers said to appellant that he (the officer) had never seen a still in operation and was anxious to know just exactly how they made whisky. The evidence upon that point follows: “* * * and Mr. Duncan (appellant) took it upon himself to explain exactly just how it was done, explaining about the kettle, the kegs and all through the process, and how the whisky was made, and after it was run through the process he showed he had a thermometer to give the strength of it.”
The evidence is amply sufficient to support the verdict and the judgment is affirmed.

Affirmed.